Citation Nr: 1619815	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral leg rash.  

2.  Entitlement to service connection for a bilateral toenail disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1962 and from October 1963 to September 1967, with additional periods of active duty for training (ACDUTRA) in the Coast Guard.  

This appeal comes before the Board of Veteran's Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ) in February 2014, and a copy of the hearing transcript has been associated with the claims file.  

These matters were previously remanded by the Board in November 2014 in order to afford the Veteran relevant VA examinations.  However, as discussed further below, additional development is required; therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although the Board regrets the additional delay, an additional remand is warranted in order to afford the Veteran due process and to conduct additional development regarding his claims of entitlement to service connection for a bilateral leg rash and bilateral toenail disorder.  Specifically, VA must obtain adequate addendum opinions regarding the Veteran's claims which properly consider all relevant evidence of record in light of the applicable statutes and regulations.  


I.  Service Connection - Bilateral Leg Rash

As noted above, the Veteran served on active duty from November 1958 to October 1962 and from October 1963 to September 1967, with additional periods of active duty for training (ACDUTRA) in the Coast Guard.  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Service treatment records document that the Veteran's skin was normal upon enlistment examination in October 1958 and upon separation examination in July 1962, although a subsequent August 1962 service treatment record prior to his discharge in October 1962 documents a scaly, erythematous rash on the Veteran's left ankle since the previous summer.  The subsequent October 1963 enlistment examination and April 1967 separation examinations also document normal skin examinations.  A September 1975 physical examination upon enlistment to the Coast Guard Reserve documents likewise that the Veteran's skin was normal.  In October 1976, the Veteran completed fire fighter training during Coast Guard orientation at Yorktown, Virginia.  In May 1977, he complained of a rash on both legs which he reported was a result of contact with chemical foam that remained on both legs for three hours during his firefighter training at Yorktown.  The physician's noted impression was contact dermatitis and it was treated with cortisone cream.  At a follow up visit a week later, it was noted that the cortisone cream stopped the pruritus but the rash had not yet resolved.  Subsequently, at an April 1978 annual examination, the Veteran's skin was noted to be normal, and he specifically denied any skin diseases in a concurrent report of medical history.  

Post-service private treatment records from May 2002 document a rash on both of the Veteran's legs due to poison ivy.  VA treatment records from May 2007 document that the Veteran's lower extremities had mild dilated vessels; he was also assessed with xerotic eczema.  

In December 2009, the Veteran testified that following his firefighter training at Yorktown, Virginia, he had rashes for at least a year, for which he sought treatment.  He stated that eventually the rash disappeared but noted that since that time, he had always caught poison ivy very easily and believed there could be a link between his in-service rash and his frequent poison ivy, which he never had before.  

In January 2010, a private physician noted that the Veteran developed a rash/dermatitis on his right leg during active service which continued to the present.  

The Veteran was afforded a VA skin examination in January 2015.  The examiner noted his in-service diagnosis of dermatitis in 1962.  The Veteran reported that he had a rash on his bilateral lower legs since active service, when he developed a rash after being exposed to chemical foam during firefighting training.  He stated that the rash never went away and persisted intermittently, most prominently during the summer time near high grass or poison ivy.  Following a physical examination, the VA examiner concluded that the Veteran's claimed skin condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  He noted that the veteran had no documentation in his entrance exams regarding a pre-existing skin disorder of his lower extremities, but also noted the August 1962 treatment record for ankle dermatitis, and the 1977 treatment for a bilateral leg rash following exposure to firefighting materials.  He stated that it would be mere speculation to state with any degree of certainty that there was a pre-existing skin condition that was aggravated due to the noted skin rash in 1962, and the Veteran reporting his bilateral leg rash in 1976 when the firefighting incident occurred in 1977.  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

The January 2015 VA examiner's conclusion that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness is based upon the incorrect standard for proper adjudication of his service connection claim.  Rather, as discussed above, the Veteran's service treatment records from his first period of service document an in-service occurrence of an ankle rash in August 1962, which the Veteran reported was present since the previous summer.  

Additional enlistment examinations at his second period of active service in October 1963 and enlistment to the Coast Guard Reserve in September 1975 each document that the Veteran's skin was normal.  As such, he is entitled to the presumption of soundness regarding each of his periods of active service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 246.  Therefore, his claims must be adjudicated as typical service connection claims, rather than as claims for in-service aggravation of a preexisting disability.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

Given the above, an adequate addendum opinion is required to determine whether the Veteran's claimed bilateral skin was is at least at likely as not related to any period of his active service.  38 C.F.R. § 3.159 (2015); Barr, 21 Vet. App. at 311.  



II.  Service Connection - Bilateral Toenail Disorder

The Veteran was afforded a VA foot examination in January 2015.  The examiner ultimately opined that the Veteran's claimed bilateral toenail disorder was less likely than not incurred in or caused by the claimed in-service injury.  He noted that the Veteran's podiatrist felt his current treatment for ingrown toenails was due to treatment received in the military, but inaccurately based his conclusion on the false premise that the documented treatment of an ingrown toenail condition in 1959 occurred prior to the Veteran's active duty.  In fact, as noted above, the Veteran the Veteran served on active duty from November 1958 to October 1962; therefore, the documented treatment for an ingrown toenail condition in 1959 occurred during his first period of active duty.  

As such, the Board finds that the January 2015 opinion is inadequate to adjudicate the Veteran's service connection claim regarding his bilateral toenail disorder, and an adequate addendum opinion, which properly considers the in-service documentation of relevant toenail treatment and reconciles the positive private podiatrist's opinion, must be obtained upon remand.  38 C.F.R. § 3.159; Barr, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the January 2015 VA examiner, or to another qualified VA examiner(s), for addendum opinions regarding the Veteran's claims of entitlement to service connection for a bilateral leg rash and a bilateral toenail condition.  Only if the VA examiner deems it necessary should the Veteran should be afforded a full VA examination.  

The examiner should review the entire claims file, including a copy of this remand, and the resulting examination report should indicate that such a review occurred.  

The examiner should provide adequate supplemental opinions, including a complete rationale for any and all conclusion reached, as to the following questions:

i) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's claimed bilateral leg rash is etiologically related to any period of active service?  

In rendering the above opinion, the examiner is advised that the Veteran is presumed sound prior to each period of active service.  Additionally, the examiner must properly consider and reconcile all relevant evidence of record, including service treatment records documenting an August 1962 treatment for ankle dermatitis, a May 1977 bilateral leg rash following firefighting training which was completed in 1976, and the January 2010 private physician's statement that the Veteran developed a rash/dermatitis on his right leg during active service which continued to the present.  Additionally, the Veteran's reports of observable lay symptoms, such as a leg rash since his exposure to chemicals during firefighting training, are competent and probative.  

ii) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's claimed bilateral toenail disorder is etiologically related to any period of active service? 

In rendering the above opinion, the examiner must properly consider and reconcile all relevant evidence of record, including service treatment records documenting an ingrown toenail condition in 1959 which occurred during his first period of active duty.  

2.  Following the above development, review the resulting examination reports and opinions to ensure their adequacy and compliance with the above directives.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Readjudicate the Veteran's claims with consideration of all additional evidence associated with the claims file.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




